Citation Nr: 1106555	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back pain to 
include lumbar spine pathology, disc disease, to include as 
secondary to residuals of a service-connected shrapnel wound, 
left lower extremity.  

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 
in the United States Army.  His decorations include the Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues of entitlement to service connection for low back pain 
and for bilateral hearing loss are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Service connection may be awarded for any disability which is due 
to or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).

The Veteran contends that his low back disability is due to 
service, or secondarily due to his service-connected residuals of 
a shrapnel wound, left lower extremity.

In September 2006, a VA examiner diagnosed low back strain, with 
an associated problem of low back pain.  The examination revealed 
loss of range of motion on flexion and extension.  The examiner 
opined that the Veteran's current low back symptomatology was not 
related to his in-service left thigh muscle wound.  The Veteran 
had a subsequent VA spinal examination in September 2007, and the 
examiner reasoned it was more likely the Veteran had developed a 
back condition based on his age and activity, than from a 
superficial left thigh scar.  The examiner concluded that it was 
less likely than not the Veteran's low back condition was caused 
by or a result of military service or his service-connected 
residuals of a shrapnel wound.  Unfortunately, neither examiner 
addressed whether the Veteran's service-connected residuals of a 
shrapnel wound, left lower extremity, aggravated his low back 
disability.  

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  No opinion has been provided as to whether it is at 
least as likely as not that the Veteran's low back disability was 
aggravated by his service-connected residuals of a shrapnel wound 
to the left lower extremity; therefore, the Board finds that a 
remand is necessary.  

In addition, VA medical treatment notes from November 15, 2006, 
reflect that the Veteran complained of constant low back pain.  
He described his pain as aggravated when he lay down, but 
relieved by assuming a fetal position with a pillow between his 
knees.  He reported that walking made his back pain worse, and 
that his left leg hurt, was sometimes numb and aching, and 
tingled down to his toes.  X-rays showed minor degenerative 
changes in his back.  A computerized axial tomography (CAT) scan 
was ordered; however, it is not of record.  Remand is required to 
obtain the report.  

A private chiropractor's opinion relating the Veteran's low back 
disorder to structural weakness traumatically induced by his in-
service injuries of 1967 was most recently submitted in 
October 2007, subsequent to the Veteran's September 2006 and 
September 2007 VA spinal examinations.  This letter noted the 
Veteran had chiropractic treatment since June 2005; however, such 
treatment notes are not of record.  The Veteran is put on notice 
that because his medical records are private, VA may not obtain 
them without his express written consent, and his cooperation is 
required for further development.  In the alternative, the 
Veteran has the right to obtain such records, and submit them to 
VA directly.  

The Veteran should be afforded another VA examination that 
specifically addresses the additional medical evidence submitted 
by the Veteran, including the chiropractor's opinion, and offers 
an opinion as to whether his current low back disability was due 
to, or the result of service, or otherwise caused or aggravated 
by his service-connected residuals of a shrapnel wound, left 
lower extremity.  

The Veteran contends that his bilateral hearing loss was incurred 
in service.  A VA examination in August 2006 confirmed that the 
Veteran has current bilateral sensorineural hearing loss.  At the 
evaluation, the Veteran contended that he had a hearing test 
performed while at Fort Carson, Colorado; however, the hearing 
test is not of record.  In addition, the Veteran reported being 
wounded by a grenade and treated for bilateral tympanic membrane 
perforations at the 93rd Evacuation Hospital-there is no record 
of such treatment in the record.  The August 2006 audiologist 
stated that the evidence of record was such that exposure to 
significant acoustic trauma had no influence on the Veteran's 
pure tone thresholds, and as such, it was less likely than not 
that the Veteran's hearing loss was due to acoustic trauma during 
military service.  

The Veteran engaged in combat, and his statements regarding 
exposure to acoustic trauma are consistent with the 
circumstances, conditions or hardships of his service, 
specifically as a machine gunner who was wounded by a grenade 
explosion.  Pursuant to 38 U.S.C.A. § 1154, the Board finds that 
the Veteran's bilateral tympanic membranes were perforated in 
service.  Because the Board finds the incurrence of in-service 
bilateral tympanic membrane perforation, the Veteran should be 
afforded another VA audiological examination to determine the 
etiology of the Veteran's current bilateral hearing loss 
disability in light of this finding.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment 
records, including his Fort Carson 
audiological evaluation.  If no such records 
are available, a formal finding is required 
that either the records sought do not exist, 
or that further efforts to obtain those 
records would be futile-and the Veteran must 
be provided proper notice.  

2.  Request the Veteran's CAT scan from 
November 2006.  If no such record is 
available, a formal finding is required that 
either the record sought does not exist, or 
that further efforts to obtain this record 
would be futile-and the Veteran must be 
provided proper notice.  

3.  Notify the appellant of the necessity of 
obtaining his private chiropractic records, 
and inform him that he may submit these or 
any other pertinent private medical records 
himself, or authorize VA to obtain them in 
his behalf.  The RO must also include a 
records authorization and release form so 
that VA has the authority to obtain these 
records.  If these records are unobtainable, 
formal findings are required that either the 
records sought do not exist, or that further 
efforts to obtain these records would be 
futile-and the Veteran must be provided 
proper notice.  

4.  Following the receipt of any outstanding 
treatment records, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of the Veteran's low back 
disability.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  The 
examiner is to perform all necessary clinical 
testing.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently shown low 
back disability was incurred in service, or 
was caused or worsened by the Veteran's 
service-connected residuals of a shrapnel 
wound to the left lower extremity.  

5.  Following the receipt of any outstanding 
treatment records, the Veteran should be 
afforded a VA audiological examination to 
determine the nature and etiology of his 
bilateral hearing loss.  The examiner should 
accept that the Veteran was exposed to 
acoustic trauma in service, and that his 
bilateral tympanic membranes were perforated.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  The examination must include 
appropriate audiometric and speech 
discrimination testing of both ears.  

6.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the issues on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


